Citation Nr: 0300819	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than February 3, 
1999, for a compensable evaluation for varicose veins, 
left leg.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to July 
1949.

This matter is before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted a compensable 
rating of 20 percent for the service-connected varicose 
veins, left leg, effective February 3, 1999.

The record reflects that the veteran had requested a 
personal hearing before a Member of the Board in 
conjunction with this appeal, and that such a hearing was 
scheduled for January 2002.  However, the veteran failed 
to appear.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

As an additional matter, the Board notes that it appears 
the veteran also perfected an appeal on the issue of 
entitlement to a rating in excess of 20 percent for his 
varicose veins.  However, the veteran withdrew this appeal 
in February 2000.  38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the disposition of the instant case has been 
completed.

2.  Service connection was established for residuals of 
ligation for varicose veins, left leg, by a February 1952 
rating decision, evaluated as zero percent disabling, 
effective September 10, 1951.  The veteran was informed of 
this decision, including his right to appeal, and he did 
not appeal.

3.  A September 1988 rating decision denied an increased 
(compensable) rating for the service-connected varicose 
veins, left leg.  The veteran was informed of this 
decision, including his right to appeal, and he did not 
appeal.

4.  The record does not show that there was an 
unadjudicated formal or informal claim for an increased 
rating regarding the veteran's service-connected varicose 
veins, left leg, prior to the February 3, 1999, receipt of 
claim.

5.  A thorough review of all the evidence on file does not 
show that it was factually ascertainable that the 
veteran's service-connected varicose veins, left leg, 
warranted a compensable rating prior to February 3, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 
3, 1999, for assignment of a compensable evaluation for 
the veteran's service-connected varicose veins, left leg, 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999);


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This 
law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in 
the instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his earlier effective 
date claim by various documents.  For example, the veteran 
was advised of the applicable criteria concerning the 
assignment of effective dates for an increased rating by 
the February 2000 Statement of the Case (SOC), and the 
VCAA made no change in this criteria.  In addition, the 
May 2002 Supplemental Statement of the Case (SSOC) 
included a summary of the revised regulatory provisions of 
38 C.F.R. § 3.159, which detailed the enhanced duty to 
assist and notify under the VCAA.  As such, the veteran 
was kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it does not 
appear that the veteran has identified any pertinent 
evidence that has not been obtained or requested by the 
RO.  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim, this Court 
has concluded that the VCAA does not apply).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  


Background.  Service connection was established for 
residuals of ligation for varicose veins, left leg, by a 
February 1952 rating decision.  A noncompensable (zero 
percent) evaluation was assigned, effective September 10, 
1951.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

The record reflects that the veteran submitted a VA Form 
21-526, Application for Compensation or Pension, in August 
1988 in which he indicated he was seeking compensation for 
his varicose veins, left leg.  However, a September 1988 
rating decision noted that he did not indicate any recent 
medical treatment for this disability, and denied a 
compensable rating.  The veteran was informed of this 
decision by correspondence dated that same month, 
including his right to appeal, and he did not appeal.

Following the September 1988 rating decision, the next 
written communication submitted to VA by the veteran in 
which he expressed his desire for a compensable rating for 
his service-connected varicose veins, left leg, was 
received on February 3, 1999.  VA outpatient treatment 
records were subsequently added to the file which covered 
a period from July 1998 to April 1999.  Among other 
things, these records note on various occasions that his 
active problems included varicose veins.  Further, records 
dated in July 1998 note complaints of bilateral leg pain.  
The veteran was also accorded a VA medical examination of 
his varicose veins in April 1999.  

By a June 1999 rating decision, the veteran was granted a 
compensable rating of 20 percent for residuals of ligation 
varicose veins, left leg, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7120, which was effective February 3, 
1999.  

The veteran appealed the June 1999 decision to the Board, 
contending that an earlier effective date was warranted 
for his 20 percent rating.  He initially contended that it 
should date back to January 1948, as his service medical 
records indicated that this disability did not exist prior 
to enlistment, and he had had to compensate for it since 
that time.  For example, he reported that since 1948 he 
had never been able to stand for too long, and that this 
had always had a negative impact on his ability to engage 
in his chosen field of general carpentry.  In his March 
2000 Substantive Appeal, he noted that he had made several 
claims to VA over the years regarding his varicose veins, 
and was always told, until February 3, 1999, that he was 
not worthy of compensation and he stated that this was 
clearly not true.  He also reported that he did not 
specifically recall the September 1988 rating decision, 
but he did not doubt that it did occur.  Further, he 
requested that the September 1988 rating decision, as well 
as all prior rating decisions on this claim, be reopened 
to determine if his service medical records from September 
1948 showing he was diagnosed with varicose veins of the 
left leg were considered as part of these decisions.  

Additional VA outpatient treatment records were 
subsequently added to the file which cover a period from 
1988 to 2002, although it is noted that the request was 
for all records from January 1985 to the present.  These 
records show treatment for various conditions.  For 
example, records from 1988 note complaints of upper back 
pain, while records from 1989 note treatment for 
complaints of hair loss.  In pertinent part, records from 
May 1989 note, among other things, that his extremities 
were hairless, and that he had varicosities in the lower 
legs.

In a December 2002 statement, the veteran's representative 
contended that that the Board should consider clear and 
unmistakable error (CUE) in the 1951 determination that 
granted service connection for varicose veins, and failure 
of the duty to assist in the 1988 decision which confirmed 
and continued the noncompensable evaluation.  The 
representative noted that the 1951 decision assigned a 
noncompensable rating, even though a VA medical 
examination described dermatitis in the left leg.  With 
respect to the 1988 decision, it was noted that the 
veteran's claim was denied without a VA medical 
examination.


Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability 
compensation, the effective date will be the earliest date 
as of which it is factually ascertainable that an increase 
in disability had occurred if claim is received within 1 
year from such date otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  Under 38 U.S.C.A. § 5110(b)(2), the 
effective date of an award of increased compensation shall 
be the earliest date as of which it is ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date.  See also 38 
C.F.R. § 3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been 
filed in the form prescribed by the Secretary.  Any 
communication or action, indicating an intent to apply for 
one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 3.151 or 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 
C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation 
of the general rule that the effective date of 
compensation benefits will be the date of receipt of the 
claim or the date when entitlement arose, whichever is the 
later.  However, this regulation goes on to provide that 
receipt of clinical reports of examination or 
hospitalization may serve as informal claims "for increase 
or to reopen."  The date of receipt of such clinical 
evidence may serve to form the basis for an earlier 
effective date for the subsequent award of VA benefits if 
such benefits derive from (1) a claim for increased 
evaluation or (2) an application to reopen a previously 
denied claim.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, 
whether "formal" or "informal" must be "in writing" in 
order to be considered a "claim" or "application" for 
benefits, and that the provisions of 38 C.F.R. § 3.1(p) 
defines "claim," informal as well as formal, as a 
"communication in writing."  Further, the Federal Circuit 
stated that when 38 C.F.R. § 3.155(a) refers to "an 
informal claim," it necessarily incorporates the 
definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also 
pointed out the provisions of 38 C.F.R. § 3.155(a) make 
clear that there is no set form that an informal written 
claim must take.  All that is required is that the 
communication "indicat[e] an intent to apply for one or 
more benefits under the laws administered by the 
Department," and "identify the benefits sought."

In VAOPGCPREC 12-98, General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to 
be applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not 
intended to cover situations where disability worsened 
gradually and imperceptibly over an extended period of 
time.

If an increase in disability occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, 
the effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98.

As mentioned above, the veteran's varicose veins are 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  Under the current version 
of this Code, effective January 12, 1998 (See 62 Fed. Reg. 
65,207 (1997)), varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants 
a 10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent rating 
is warranted for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is warranted for 
massive, board-like edema with constant pain at rest. 

Prior to January 12, 1998, Diagnostic Code 7120 provided 
that a 10 percent rating was warranted for moderate 
disability, varicosities of the superficial veins below 
the knees, with symptoms of pain and cramping on exertion, 
unilateral or bilateral.  Moderately severe disability, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 
one to two centimeters in diameter, with symptoms of pain 
or cramping on exertion, without involvement of the deep 
circulation warranted a 20 percent rating when unilateral 
and 30 percent when bilateral.  Severe disability, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of deep circulation, warranted a 40 percent 
rating when unilateral and a 50 percent rating when 
bilateral.  Pronounced disability, with the findings for 
the severe condition with secondary involvement of the 
deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation, 
warranted a 50 percent rating when unilateral and a 60 
percent rating when bilateral.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
February 3, 1999, for a compensable rating for his 
service-connected varicose veins, left leg.  

As mentioned above, the veteran's prior noncompensable 
rating for his service-connected varicose veins was 
assigned at the time of the initial grant of service 
connection in February 1952, and was confirmed and 
continued by the September 1988 rating decision.  Final 
decisions by the RO and the Board are considered binding 
and are not subject to revision on the same factual basis 
in the absence of CUE.  38 U.S.C.A. §§ 7103, 7104, 7105, 
7111; 38 C.F.R. §§ 3.104, 3.105(a), 20.1100, 20.1103.  To 
assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons 
why the result would have been different but for the 
alleged error.  The mere assertion of CUE is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 
6 Vet. App. 40 (1993), en banc review denied, Fugo v. 
Brown, 6 Vet. App. 162 (1994).  

The veteran's representative asserted in a December 2002 
statement that there was CUE at the time of the initial 
assignment of a noncompensable rating based upon the 
results of the VA medical examination conducted in 1951, 
and that there was a failure in the duty to assist in 
September 1988 due to the lack of a VA medical 
examination.  However, as already stated, the Court has 
held that simply to claim clear and unmistakable error on 
the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of clear and unmistakable error.  See Russell, 
supra; Fugo, supra.  That is, a disagreement with how the 
facts were evaluated is inadequate to raise the claim of 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Further, the criteria referred to by the representative 
was not in effect until January 12, 1998, and could not be 
the basis for a compensable rating prior to that time. See 
62 Fed. Reg. 65,207 (1997)); see also VAOPGCPREC 3-2000 
(April 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 465-
67 (1997).  Regarding the September 1988 rating decision, 
the Court has held that a violation in the duty to assist 
does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  The veteran has not otherwise identified any 
specific error in the prior decisions that would have 
undebatably changed the outcome.  Consequently, the Board 
concludes that the veteran has not alleged a valid claim 
of CUE with respect to the prior rating decisions. 

The Board notes that VA medical records are on file dated 
prior to the February 3, 1999, claim.  Moreover, these 
records include complaints of leg pain in 1998.  However, 
it does not appear that these records specifically 
attribute his complaints of leg pain to the service-
connected varicose veins, left leg.  Moreover, a thorough 
review of the medical records dated  prior to February 3, 
1999, does not show that his varicose veins were 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery (emphasis added); nor that it was 
manifest by persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning 
stasis pigmentation or eczema.  As such, the medical 
evidence does not show that it was factually ascertainable 
prior to February 3, 1999, that the veteran was entitled 
to a compensable rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.

The Board further notes that the medical records on file 
dated prior to February 3, 1999, do not show that the 
veteran alleged that he was entitled to an increased 
rating for his service-connected disability.  
Consequently, these records do not constitute an informal 
claim for an increased rating.  Moreover, the record does 
not otherwise show that there was a written communication 
on file which could constitute an unadjudicated formal or 
informal claim for an increased rating regarding the 
veteran's service-connected varicose veins, left leg, 
prior to the February 3, 1999, receipt of claim.  See 
Rodriguez, supra; 38 C.F.R. §§ 3.155, 3.157.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than February 3, 
1999, for a compensable evaluation for varicose veins, 
left leg, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

